Citation Nr: 1443846	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-33 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Marine Corps from April 1979 to April 1982.  He also had additional service in the Marine Corps Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, that denied service connection for a left foot disability (listed as a left foot fracture).  

The case was later transferred to the Baltimore, Maryland Regional Office (RO); then to the St Louis, Missouri Regional Office (RO); and then back again to the Baltimore, Maryland Regional Office (RO).  

In September 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

An April 2010 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left foot disability.  However, prior April 1996 and September 2003 RO decisions that denied the issue of entitlement to service connection for a left foot disability were not final.  In the April 1996 rating decision, the RO indicated that the Veteran claimed that he injured his left foot in 1988, which was six years following his discharge from service, and that hospital treatment records did not show any treatment for a fracture of the left foot.  There is a May 1996 notation in the record that the Veteran's service treatment records, which were on microfiche, were obtained from the National Personnel Records Center (NPRC).  

In a subsequent September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left foot disability.  The RO specifically indicated that efforts to obtain the Veteran's service treatment records from all potential sources were unsuccessful.  In September 2003, the RO also specifically found that the Veteran's Marine Reserve records were unavailable.  Since the April 1996 and September 2003 RO decisions, additional service treatment records, including treatment records for Reserve purposes, as well as the Veteran's service personnel records, were associated with the claim file.  As additional relevant official service department records have been obtained relating to the Veteran's claim, VA must reconsider the Veteran's claim for entitlement to service connection for a left foot disability.  38 C.F.R. § 3.156(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left foot disability that is related to service.  He specifically maintains that he suffered a left foot injury during a period of active duty for training while serving in the Marine Corps Reserve.  

The Veteran is competent to report a left foot injury during service; left foot symptoms in service; continuous left foot symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records for his verified active duty from April 1979 to April 1982 show treatment for a foot problem on one occasion.  On a medical history form at the time of a March 1979 enlistment examination, the Veteran checked that he had foot trouble.  The reviewing examiner noted that the Veteran had athlete's foot.  The objective March 1979 enlistment examination report included notations that the Veteran's feet and lower extremities were normal.  

An April 1981 treatment entry noted that the Veteran reported that he caught his foot and fell.  He stated that there was pain on the top of his foot.  The examiner did not indicate whether the Veteran's complaints referred to his left foot or his right foot.  The assessment was contusions with scrapes.  

An April 1982 objective separation examination report included notations that the Veteran's feet and lower extremities were normal.  

The Veteran's service treatment records for Marine Corps Reserve purposes do show treatment for left foot problems.  A May 1986 report from a VA hospital indicated that the Veteran suffered a transverse fracture of the left fifth metatarsal in February 1986, and that he was presently re-casted and was continuing to use crutches.  The diagnosis was a transverse fracture of the left fifth metatarsal.  

A June 1986 treatment entry noted that the Veteran was status post a Jones fracture in February 1986 and that he was seen for follow-up.  The assessment was a healed fracture of the left fifth metatarsal, with excellent motion of the left ankle.  

An August 1986 treatment entry noted that the Veteran was seen for a left foot injury.  The Veteran reported that he suffered a twisting injury of the lateral aspect of the left foot and metatarsal.  It was noted that the Veteran had a history of a fracture of in February 1986.  The examiner indicated that an X-ray revealed a fracture of the left fifth metatarsal head.  A diagnosis was not specifically provided.  

A September 1986 entry noted that the Veteran was a Marine Corps Reservist and that he was status post a fracture of the left fifth metatarsal.  The impression referred to a fracture of the left fifth metatarsal.  

An October 1986 entry related that the Veteran was seen for follow-up of a Jones fracture of the left fifth metatarsal.  It was noted that the Veteran had been in a cast for six weeks.  The assessment was a healed fracture.  A December 1986 entry noted that the Veteran was three and a half months status post a Jones fracture of the left foot.  It was reported that radiographs showed a solid union.  The impression was that the Veteran was fit for duty.  

Post-service VA treatments records show treatment for left foot problems.  

For example, a March 2012 VA treatment entry noted that the Veteran was seen for an acute onset of significant pain and warmth in his left foot in the area of  the metatarsophalangeal joint as well as posterior to approximately the mid foot.  The impression was possible gout.  

Another March 2012 VA treatment entry, on that same day, noted that the Veteran complained of left foot pain and swelling that began approximately twenty-four hours earlier.  It was noted that the Veteran denied trauma of any kind.  The assessment was reactive arthritis, likely gout, or other crystalloid arthritis.  

The Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left foot disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since March 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed left foot disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left foot disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left foot disabilities, are related to and/or had their onset during his period of service, to specifically include a left foot injury during active duty for training in 1986 in the Marine Corps Reserve.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for a left foot injury during a period of active duty for training in 1986, as well as any reports by the Veteran that he has suffered from left foot problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



